DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jinseong Park (Reg. No. 75,082) on 9/8/2022.
The application has been amended as follows: 

All changes are further made to the listing of claims filed 8/25/2022.
20. – 24. (Canceled)

Allowable Subject Matter
Claims 1-2, 4, 6, 11-12, 16-19 are allowed.
Claims 20-24, previously in withdrawn state, is canceled. 
The following is an examiner’s statement of reasons for allowance: The subject matter of dependent claim 5 is incorporated into claim 1, and therefore, claim 1 is allowable for the reasons discussed in the Final Office action of 6/6/2022. Claims 2, 4, 6 depend upon claim 1 and are also allowable for at least the same reasons as discussed above.
Similarly, claim 15 contained substantially similar subject matter to that of claim 5, is incorporated into claim 11. Therefore, claim 11 is allowable for the reasons discussed in the Final Office action of 6/6/2022. Claims 12 and 16-19 depend upon claim 11 and are also allowable for at least the same reasons as discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/Primary Examiner, Art Unit 2139